

Cancellation Agreement of the Equity Transfer Contract


Equity Transfer Contract
Party A (Transferee): Shanghai Wanxing Bio-Pharmaceutical Co., Ltd


Equity Transfer Contract
Party B (Transferor): Liang Hong, Sun Zhigang, Gu Mintong, Dai Jianping, Zhao
Suqin


[The registered capital of the company is RMB 10 million: Lianghong holds 83.5%
shares; Sun Zhigang holds 7% shares; Gu Mintong holds 5% shares; Dai Jianping
holds 3% shares; Zhao Suqin holds 1.5% shares]


Whereas:
 
1.  On June 25, 2007, Party A and Party B entered into a Memorandum in which
Party B agreed to transfer 90% of the equity of Suzhou Boai Medical Development
Co., Ltd. to Party A.
 
On August 6, 2007, Party A and Party B signed the Equity Transfer Contract


2.  Party A paid the deposit RMB 2 million and part equity transfer fee RMB 3.4
million to party B on July 4, 2007 and August 7, 2007, respectively under
conditions of the Memorandum and Equity Transfer Contract.


3. According to the Equity Registration Change Approval of Suzhou Industry and
Commerce Administration Bureau on August 31, 2007, Liang Hong registered and
actually paid capital RMB 1 million; Shanghai Wanxing Bio-Pharmaceutical Co.,
Ltd registered and actually paid capital RMB 9 million. (Note: received payments
from Party A including the deposit RMB 2 million and equity transfer fee RMB 3.4
million).


Now, therefore, in consideration of the mutual friendly consultation, based on
equality and mutual benefit principals, BOTH PARTIES HERETO COVENANT AND AGREE
WITH EACH OTHER as follows:


1. On November 22, 2007, Party B proposed to terminate the Equity Transfer
Contract signed on August 6, 2007; On December 25, 2007, Party A agreed to
terminate the Equity Transfer Contract. Accordingly, the Equity Transfer
Contract was cancelled through the negotiation of both parties.


2. Party A agrees to cooperate with Party B on the registration change since the
date this agreement taken into effect and restores the equity registry of Suzhou
Boai Medical Development Co., Ltd. to the original status before the Equity
Transfer Contract was entered into. Party A shall revise related rules
of articles of association as well and try to complete registration change
before January 28, 2008.
 
 
 

--------------------------------------------------------------------------------

 


3. Party B shall cooperate with Party A for the 2007 annual audit on Suzhou Boai
Medical Development Co., Ltd.(Proposed dates are February 18-March 3, 2008).


4. Party A agrees that:
 
I. Party B will not return the paid deposit RMB 2 million to Party A.
 
II. Party A agrees to pay Party B RMB 600,000 for the economic loss, which will
be deducted from the RMB 3.4 million equity transfer fee.
 
III. Party B shall return the equity transfer fee RMB 2 million to Party A
within 3 days after this agreement is signed by both parties.
 
IV. Party B shall pay RMB 800,000 in full to Party A within 5 days when the 2007
annual audit on Suzhou Boai Medical Development Co., Ltd. is completed and Party
A returns all original files, confidential information and carriers to Suzhou
Boai Medical Development Co., Ltd.


Accordingly, all the capitals related to the equity transfer are clear.


5. After the Equity Transfer Contract is terminated, term 2 (confidential
information scope), 4 (liability) and 5 (liability) of the Confidentiality
Contract signed on April 28, 2007 shall be binding upon Party A (which is Party
B in the Confidentiality Contract as the information receptor); Party A shall
continue complying with the Confidentiality Contract.
Party A shall not use/publish the confidential information of Suzhou Boai
Medical Development Co., Ltd. or disclose to any third party for any reason.
Otherwise Party A shall take all law responsibilities and compensate for all
economic loss of Party B.


6. Both parties should strictly execute this agreement. All disputes arising
from the execution of this agreement shall be settled through friendly
consultations. In case no settlement can be reached, the case in dispute shall
then be submitted to the local court where this agreement is fulfilled.


7. This agreement will be effective on the date stamped or signed by both
parties.


The contract is made out in quadruplicate and each party holds two with equal
legal effect.


Party A: Shanghai Wanxing Bio-Pharmaceutical Co., Ltd
Authorized Representative: /s/ Zhuangzhong


January 22, 2008
 
Party B: /s/ Lianghong, /s/ Dai Jianping, /s/ Sun Zhigang, /s/ Gu Mintong, /s/
Zhao Suqin
 
January 22, 2008
 
 
 

--------------------------------------------------------------------------------

 